 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4C
 



PENINSULA GAMING PARTNERS, LLC
 
PROFITS INTEREST PLAN
 
[FORM OF SPECIAL PROFITS INTEREST] AWARD AGREEMENT
 
This Award Agreement (this “Agreement”), dated as of [●], is entered into by and
between Peninsula Gaming Partners, LLC, a Delaware limited liability company
(the “Company”), and [●] (the “Grantee”).
 
WHEREAS, the Company maintains the Peninsula Gaming Partners, LLC Profits
Interest Plan (the “Plan”), which is incorporated herein by reference as though
set forth herein in its entirety (all capitalized terms used herein but not
defined herein shall have the respective meanings ascribed thereto by the Plan);
 
WHEREAS, the Grantee is an Eligible Participant; and
 
WHEREAS, the Board has determined that it is in the best interests of the
Company and the Members to grant an award of Special Profits Interests (which
shall constitute a transfer of property for purposes of Section 83 of the
Internal Revenue Code of 1986, as amended) and a Cash-Based Award (collectively,
the “Award”) to the Grantee subject to the terms and conditions set forth below.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Grant of Award.  The Company hereby grants the Grantee the following Award:
 
(a) a Cash-Based Award in the amount of $[●] in accordance with Section 2(a)
below; and
 
(b) a total of [●] Special Profits Interests, [●] of which (representing [●]% of
all Special Profits Interests awarded hereunder) shall be subject to time
vesting in accordance with Section 2(b) below (the “Time Vesting Special Profits
Interests”), and [●] of which (representing [●]% of all Special Profits
Interests awarded hereunder) shall be subject to performance vesting in
accordance with Section 2(c) below (the “Performance Vesting Special Profits
Interests”).
 
2. Terms and Conditions.  The Award granted hereunder is subject to the
following terms and conditions, in addition to the terms and conditions of the
Plan and the LLC Agreement.
 
(a)           Payment of Cash-Based Award.  The Cash-Based Award shall be paid
on or within 60 days following the earlier to occur of:  (i) [DATE]1 and (ii)
termination of the Grantee’s employment or service with the Company and its
subsidiaries due to termination by the Company or such subsidiary without Cause
or the Grantee’s death or Disability.
 

 _______________________
 
1 In the event that the Grantee is terminated with Cause prior to this date,
consider whether the Cash-Based Award should still be paid or should be
forfeited.



NEWYORK 6895162 (2K)
   



 
1

--------------------------------------------------------------------------------

 

(b)           Time Vesting Special Profits Interests.  The Time Vesting Special
Profits Interests shall vest in accordance with the following schedule:
Vesting Date
Percentage Vested
[●]
[●]%
[●]
[●]%
[●]
[●]%
[●]
[●]%

 
(c) Performance Vesting Special Profits Interests.  The Performance Vesting
Special Profits Interests shall vest to the extent the Company attains the
target Consolidated EBITDA of the Company and its subsidiaries for the fiscal
year ending [●] (the “Performance Period”), as set forth in the annual budget of
the Company approved by the Board for such fiscal year (the “Target EBITDA”), in
accordance with the following schedule:
 
Target EBITDA Attained
Percentage Vested
Less than $[●] million
0%
At least $[●] million but less than $[●] million
[●]%
At least $[●] million but less than $[●] million
[●]%
At least $[●] million but less than $[●] million
[●]%
At least $[●] million but less than $[●] million
[●]%
At least $[●] million but less than $[●] million
[●]%
At least $[●] million but less than $[●] million
[●]%
At least $[●] million but less than $[●] million
[●]%
At least $[●] million but less than $[●] million
[●]%
$[●] million or greater
100%

 
To the extent the Performance Vesting Special Profits Interests do not become
vested based on the foregoing schedule for the Performance Period, such unvested
Performance Vesting Special Profits Interests shall be forfeited.  For purposes
of this Agreement, the Consolidated EBITDA of the Company and its subsidiaries
shall be determined by the Board based on the final audit by the Company’s
independent certified public accountants of the Company’s and its subsidiaries’
financial statements for the fiscal year ending [●].
 
(d) Termination of Employment or Service.  Notwithstanding the foregoing
provisions of this Section 2, the following provisions shall apply to the
Special Profits Interests:
 
(i)           Change of Control.2  If the Grantee’s employment or service with
the Company and/or its subsidiaries is not terminated in connection with a
Change of Control (except as otherwise provided in clause (ii) of this Section
2(d)), then as of the date of such Change of Control, all Special Profits
Interests that have not previously vested shall vest.
 

 _____________________
 
2 Note that the definition of “Change of Control” in the LLC Agreement (i) does
not include an IPO where the composition of the board remains the same during
the 24-month period following the IPO, and (ii) does include the adoption of a
plan of liquidation.

 


NEWYORK 6895162 (2K)
   



 
2

--------------------------------------------------------------------------------

 

(ii) Without Cause, Death or Disability.  If the Grantee’s employment or service
with the Company and its subsidiaries terminates due to termination by the
Company or such subsidiary without Cause or due to the Grantee’s death or
Disability, then as of the date of such termination, all Time Vesting Special
Profits Interests shall vest and all Performance Vesting Special Profits
Interests shall continue to be subject to vesting in accordance with paragraphs
(c) and (d)(i) of this Section 2.3
 
(iii)           Other Employment Termination.  If the Grantee’s employment or
service with the Company and its subsidiaries terminates for any reason other
than termination by the Company or such subsidiary without Cause or the
Grantee’s death or Disability, the Grantee shall, as of the date of such
termination, forfeit all of the Special Profits Interests that have not become
vested as of the date of such termination.
 
(e) Withholding Taxes.  The grant and vesting of the Award are subject to
withholding of any applicable taxes.  In no event shall Special Profits
Interests be delivered, or amounts paid to the Grantee pursuant to this
Agreement, unless and until the Grantee has paid to the Company in cash, or made
arrangements satisfactory to the Company regarding the payment of, the amount of
any taxes of any kind required by law to be withheld with respect to the Award,
and the Company shall have the right to deduct any such taxes from any payment
of any kind otherwise due to the Grantee.
 
(f) No Right to Continued Employment or Services.  Neither the Award nor any
terms contained in this Agreement shall confer upon the Grantee any express or
implied right to be retained in the employment or service of the Company or any
subsidiary thereof for any period or at all, nor restrict in any way the right
of the Company or any such subsidiary, which right is hereby expressly reserved,
to terminate the Grantee’s employment or services at any time with or without
Cause.
 
(g) Inconsistency with Plan.  Notwithstanding any provision herein to the
contrary, the Award provides the Grantee with no greater rights or claims than
are specifically provided for under the Plan.  If and to the extent that any
provision contained in this Agreement conflicts with the Plan, the Plan shall
govern.
 
(h) Compliance with Laws, Regulations and LLC Agreement.  The Award shall be
subject in all respects to (i) all applicable Federal and state laws, rules and
regulations; (ii) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Board shall, in its sole discretion, determine to be necessary or applicable;
and (iii) the terms, conditions and limitations of the Plan and the LLC
Agreement (including, without limitation, all provisions thereof relating to
transferability or repurchase).  The Grantee acknowledges that the Special
Profits Interests subject to the Award have not been registered under the
Securities Act of 1933, as amended, or under any state securities or “blue sky”
law or regulation.  As of the date hereof, the Grantee shall execute a joinder
to the LLC Agreement (in the form provided by the Company) with respect to the
number of Special Profits Interests subject to the Award.
 
3.  
Miscellaneous.


 ___________________________
 
3 Alternatively, consider whether vesting should be accelerated with respect to
Performance Vesting Special Profits Interests so that they fully vest upon
termination without Cause, death or Disability.  Also, consider whether
accelerated vesting should occur upon “good reason” or “constructive discharge”
termination.

 


NEWYORK 6895162 (2K)
   



 
3

--------------------------------------------------------------------------------

 

4.  
 

(a) This Agreement shall be governed by the laws of the state of Delaware,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  Except as otherwise permitted by the Plan, this Agreement may not be
terminated, modified or amended, nor may any provision hereof be waived, in any
way except in writing signed by the parties hereto.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.
 
(b) The Board may make such rules and regulations and establish such procedures
for the administration of this Agreement as it deems appropriate.  Without
limiting the generality of the foregoing, the Board may interpret this
Agreement, with such interpretations to be conclusive and binding on all persons
and otherwise accorded the maximum deference permitted by law.  In the event of
any dispute or disagreement as to the interpretation of this Agreement or of any
rule, regulation or procedure, or as to any question, right or obligation
arising from or related to this Agreement, the decision of the Board shall be
final and binding upon all persons.
 
(c) The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement or the Plan, or to assert any right the
Grantee or the Company, respectively, may have under this Agreement or the Plan,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement or the Plan.
 
(d) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto; provided, however, that the provisions of
any employment or services agreement shall be applicable with respect hereto to
the extent expressly provided for herein.
 
(e) This Agreement has been executed in two counterparts, each of which shall
constitute one and the same instrument.
 
5.  
Definitions.  For purposes of this Agreement:

 
(a)           (i) if the Grantee is party to an effective employment or services
agreement with the Company or any of its subsidiaries that contains a definition
of “Cause,” then “Cause” shall have the same meaning as such term is defined
therein; or (ii) otherwise, “Cause” shall mean (1) the Grantee’s engaging in
(A) willful or gross misconduct or (B) willful or gross neglect; (2) the
Grantee’s repeatedly failing to adhere to the directions of the Grantee’s
superiors or the Board or the written policies and practices of the Company or a
subsidiary thereof; (3) the commission by the Grantee of a felony or a crime of
moral turpitude, dishonesty, breach of trust or unethical business conduct, or
any crime involving the Company or a subsidiary thereof; (4) the Grantee’s
engaging in any fraud, misappropriation or embezzlement; (5) a breach by the
Grantee of any noncompetition, nonsolicitation, confidentiality or other
restrictive covenant agreement between the Grantee and the Company or a
subsidiary thereof; (6) a material failure by the Grantee to perform
substantially and adequately the Grantee’s duties in respect of the Company or a
subsidiary thereof; or (7) any illegal act of the Grantee detrimental to the
Company or a subsidiary thereof.
 

 


NEWYORK 6895162 (2K)
   



 
4

--------------------------------------------------------------------------------

 

(b)           “Change of Control” shall have the meaning given such term in the
LLC Agreement.
 
(c)           The Grantee shall be considered to have a “Disability” during the
period in which the Grantee is unable, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition has had, or is reasonably expected to have, a duration of not
less than 120 days; provided, however, that if the Grantee is party to an
effective employment or services agreement with the Company or any of its
subsidiaries that contains a definition of “Disability,” “Disabled,” “Total
Disability” or “Totally Disabled,” then, notwithstanding the foregoing
provisions of this definition or the provisions of this Agreement, the
definition of “Disability,” “Disabled,” “Total Disability” or “Totally Disabled”
in such employment or services agreement, rather than the foregoing definition
in this Agreement, shall apply as the definition of “Disability” to the Grantee
for purposes of this Agreement.

 
 
NEWYORK 6895162 (2K)
   

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.
 

  PENINSULA GAMING PARTNERS, LLC          
 
By:
        Name        Title           

 
 

 

             
 
 
        [●]                  

 
 

 
 
 

 
 
 
 

 
            

 


 
 


 

 


NEWYORK 6895162 (2K)
   



 
6

--------------------------------------------------------------------------------

 
